Notice of Allowability
This action is responsive to Applicant’s Amendments filed May 2, 2022.  
After a thorough search and examination of the present application, and in light the amendments submitted May 2, 2022, claims 1-2, 7-9, 13-16, 19-20 (renumbered 1-11) are allowed. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
-Based on the Applicant’s Amendments, filed May 2, 2022, that further narrowed and clarified the subject matter in each of the independent claims.  
-A through search for the prior arts on EAST database and on domains (NPL-ACM, Google, NPL-IEEE) has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of the following newly amended claimed subject matter:

receiving a query from a user within an instant messaging chat environment;
determining whether the query has already been answered by comparing the query to text within a chat database, wherein the chat database stores textual chat history data which occurred over the instant messaging chat environment;
identifying, in response to determining that the query has not been answered, a set of prospective experts;
ranking each prospective expert of the set of prospective experts based on a plurality of factors, each of the plurality of factors having a weight, wherein a first factor of the plurality factors is an experience factor, wherein a first factor score of the first factor is based on a number of years of experience, wherein a second factor of the plurality of factors is an education factor, wherein a second factor score of the second factor is based on a level of education, wherein a third factor of the plurality of factors is a keyword match factor, wherein a third factor score of the third factor is based on a number of times a keyword within the query appears within chat history of each prospective expert;
identifying a first ranked expert based on the ranking, wherein the first ranked expert is a highest ranked expert of the set of prospective experts based on the plurality of factors;
initiating a chat window between the user and the first ranked expert to allow the first ranked expert to address the query in real-time with the user;
receiving an answer to the query from the first ranked expert within the chat window;
validating the answer received from the first ranked expert by referencing an external source;
increasing a confidence score that the answer is a correct answer based on the answer being validated; and
outputting a triple including the query, the answer, and the confidence score.

Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025. The examiner can normally be reached Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN H OBERLY/Primary Examiner, Art Unit 2166